DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Status of the Claims
	Claim 2 has been canceled.  Claims 1-15 previously were withdrawn.  New claims 18-20 have been added.  Accordingly, claims 1 and 3-18 are pending with claims 1, 3-10, and 16-20 under current examination.
 Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a thiol, which is present at lower concentration by weight of the concentrate composition from 0.01%, and at an upper concentration by weight of the concentrate composition of up to 5%” and recites analogous endpoints with regard to the polymer or copolymer component further named 

Response to Arguments	
Regarding the previously issued rejections of claims 16 and 17 under 35 U.S.C. 112(b) Applicant argues that the amendments resolve the previously raised issues.  In reply, this argument has been considered and is persuasive as applicable to the antecedent basis problem, however the additional problems previously raised remain.  New grounds of rejection are presented herein to comprehensively address the unclear claim language directed to the endpoints of numerical ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Savaides et al. (US 2014/0261518 A1).
The instant claims are drawn to a composition comprising a specified thiol, and a polymer or copolymer comprising at least one cysteine unit wherein the cysteine unit is selected from cysteamine, cysteine, or cysteine alkyl esters, derivatives, salts, and combinations thereof.  The claims further specify quantities of these components.
Savaides teaches formulations and methods for straightening and revitalizing hair upon treatment of keratin fibers (see abstract in particular).  Savaides teaches an exemplary embodiment including an at least one reducing agent which is thioglycolic acid, thiolactic acid, 3-mercaptopropionic acid, thioglycerol(3-mercaptopropane-1,2-diol), cysteamine, etc., or esters thereof (see [0025] and [0059]) in an amount of 6 to 16% by weight of the total formulation which is a softening composition (see [0026])(limitation of claims 1, 3, 7, 16, and 17.  Savaides further teaches that the keratin concentrate composition comprises at least one silicone cysteine or copolymer (see [0039]) which may be cysteine bis-PG-propyl silanetriol (0043)(limitation of claims 1, 4, 5)(see page 5, third paragraph in specification as filed for definition) in an amount of about 1-6% by weight of the total formulation (see [0039])(limitation of claims 1 and 8).  Savaides specifies the pH of the concentrate composition may be 4-7 (see [[0068])(limitation of claim 6).  The composition may comprise a peptide component as claimed including those with many amino acid residues and having a molecular weight of more than 100000 kD (see [0067])(limitation of claim 9) as well as a thickening agent which is considered a viscosity regulating agent as claimed (see Savaides claim 5)(limitation of claim 10).  Savaides teaches that the softening composition which comprises at least one reducing agent which may be thioglycolic acid is applied to the hair (see Savaides claim 1 and [0061]) and a keratin concentrate composition which may comprise the copolymer cysteine bis-PG-propylsilanetriol for instance is applied to the hair (see Savaides claim 1).  Savaides’ combination of a softening component and a keratin concentrate component may be used together along with additional components such as conditioning components (see [0061]) such that “wherein the cosmetic concentrate composition is configured to be added to a keratin fiber treatment composition, thereby contributing to protection of hair fibers in a subject” as newly recited in claim 1 appears to be disclosed by Savaides.  
Since Savaides does not teach a single embodiment wherein a thiol and a polymer or copolymer as claimed are mixed prior to application to the hair, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art to make integral and/or separable hair-treating compositions and/or to concentrate or dilute hair-treating compositions such as those components and compositions taught by Savaides, with a reasonable expectation of success, and according to advantages recognized by one of skill in the art.  One would have been motivated to do so with regard to storage stability and/or application convenience as would have been recognized according to the ordinary level of skill in the art.  Moreover, MPEP 2144.04 directs as obvious changes in sequence of adding ingredients or changes in making integral or separable or rearrangement of parts where advantages in doing so would have reasonably been recognized by one of skill in the art.
Further regarding the precise ranges recited in claims 1, 6, 7, 8, 16, and 17, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Specifically, in the instant case, Savaides teaches that the at least one reducing agent such as thioglycolic acid or equivalent may be incorporated in an amount of “about 6-16%” of the softening composition (see [0026] for instance), and Savaides’ softening composition represents a separated part of Savaides’ total composition which also includes a keratin concentrate.  Adding a total mass of Savaides’ softening composition and Savaides’ keratin concentrate would have resulted in the thioglycolic acid concentration in a combined mass being lower than Savaides’ range of 6-16%.  Nonetheless, the general conditions of the claim are considered disclosed by the prior art such that it is not inventive to discover optimum ranges as maintained above.
The teaching of “about” in conjunction with a numerical range indicates that the amount may be adjusted in order to create the desired “softening” effect as otherwise disclosed and further may be adjusted as is routine in the art in order to achieve the desired end result including both product efficacy and formulation stability for instance.  Similarly, Savaides teaches the composition may also include the cysteine copolymer in an amount of about 1-6% by weight.”  
As to the numerical limitation in claim 17, Savaides does not necessarily teach an amount of the thioglycolic acid component or equivalent in an amount within the recited range, however, Savaides’ teaching as a whole renders obvious a reduced amount of the reducing agent (see [0037]) since Savaides provides motivation for adjusting downward from his generally disclosed range of 6-16% by teaching that the one or more reducing agent is configured to produce active sites on the keratin fibers of the hair by breaking a sufficient number of disulfide bonds in the keratin fibers (See [0064]).  Combined with the skill of the ordinary artisan, one would have been motivated to modify this teaching to a slightly reduced amount in order to minimize hair damage and/or create a relatively gentler product while still maintaining general product efficacy.  
Further regarding claim 19, since a product and its properties are inseparable and since Savaides teaches all claimed composition components to be used in combination for the very same purpose of treating the hair, Savaides teaches the product as claimed.

Response to Arguments and Withdrawn Rejections
	Applicant’s arguments filed 12/18/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  All rejections of newly canceled claim 2 are withdrawn.
	Regarding the previously issued rejections under 35 U.S.C. 102 with claims 1-10 being rejected as being anticipated by Savaides, this rejection is withdrawn in view of Applicant’s amendments narrowing the claim scope.  Similarly, the previously issued rejection of claims 1-10, 16, and 17 is withdrawn.
Applicant’s arguments against the previously cited Savaides reference are addressed below, and it is noted that the Savaides reference has been newly applied against the claims as amended.
Applicant argues on page 7 of Remarks that Savaides teaches a two-step method comprising the use of two compositions, a softening composition with a reducing agent followed by the use of a second composition which is a keratin concentrate composition.  Applicant contrasts the instant invention by underscoring a single concentrate composition comprising components as claimed.  In reply, this argument has been considered but is not persuasive because Applicant is arguing limitations not claimed particularly with regard to claim 1.  Nowhere does claim 1 exclude a product or combination of products as taught by Savaides.  Savaides teaches a product with softening and keratin concentrate components where these are to be used together.  It is noted that Applicant’s arguments appear directed to a method of use or perhaps a method of making rather than a composition and its requisite parts as claimed.
On page 8 of Remarks, Applicant argues that the claimed thiol concentrations are different than those taught by Savaides.  In reply, Applicant’s argument has been considered but is not persuasive since the prior art teaches the claimed components.  The prior art may teach the claimed components but for a different purpose and render obvious the claimed invention.  
Applicant argues on page 8 of Remarks that the compositions of the instant invention contain both a thiol and a copolymer but do not produce a damaging effect but rather protect hair fibers in damaging procedures and points to tables on pages 15 and 18 of the specification as filed in support of this positive and allegedly synergistic effect.  In reply, this argument and alleged supporting evidence have been fully considered but are not persuasive because there is no apparent control experiment with evidence of practical and statistical significance commensurate in scope with the claimed invention.  For instance it is noted that the examples in the specification s filed do not even include a thiol as claimed in many instances.  Example 1c includes thiolactic acid and a copolymer as claimed, but it is not apparent that Applicant’s argument is otherwise supported by evidence in the record sufficient for providing evidence of unexpected results (synergism).  Moreover, Applicant’s disclosure does not appear to support Applicant’s argument on pages 8 and 9 of Remarks that a “single” composition is responsible for the advantages argued to be associated with the particular combination claimed.
Applicant argues on page 9 of Remarks that the ordinary artisan would not have been able to combine the components of Savaides’ teaching or adjust them to achieve the desired result.  This argument is not persuasive because the rejection of record is based on Savaides teaching taken in combination with the skill of the ordinary artisan.  The ordinary artisan reasonably would have expected success from increasing softening composition presence where increased softening effects were desired, for instance.
Applicant argues on page 9 of Remarks that one would not have considered combining a reducing agent with a polymer comprising cysteine moieties, alleging that a reducing agent’s ability to disrupt disoulfide bonds as are present in cysteine units would have degraded a product having both components.  Applicant continues on page 19 that the claimed concentrations of each thiol and reducing agent components produce optimal results.  In reply, Applicant’s argument has been considered but is not persuasive since according to MPEP guidance, performing routine optimization procedures does not render nonobvious an otherwise obvious invention.  Again, and in further regard to the graph on page 10 of Remarks, there has been no showing of evidence of unexpected results of practical and statistical significance.  Moreover, Applicant’s argument constitutes arguments of counsel rather than evidence in the record.
On page 10, Applicant argues that Savaides teaches products to be applied to hair, allegedly contrasting the instant inventive compositions which are intended to be applied to other products.  In reply, this argument is not persuasive since (1) it is directed to methods and not products as claimed and (2) since Savaides does teach combinations of compositions into a single hair treatment product comprised of parts and to which additional parts may be added as Savaides specifies.
Applicant argues on page 11 that the inventive composition does not require additional steps (heating) required by Savaides.  In reply, this argument has been considered but is not persuasive since it constitutes arguing limitations not claimed.  In other words, there is nothing in the instant claim language excluding Savaides’ additional components.
Applicant’s argument on page 11 regarding “inventive step” is also not persuasive since “inventive step” is not a standard used for making obviousness determinations under 35 U.S.C. 103.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617